In a proceeding pursuant to article 78 of the Civil Practice Act, the members of the temporary city housing rent commission appeal from an order which annulled their determination and directed them to issue a certificate of eviction to respondent. Order unanimously affirmed, without costs. The authority of appellants to issue certificates of eviction has ceased, but in view of the provisions of section 13 of chapter 250 of the Laws of 1950, authorizing the Temporary State Housing Rent Commission to transfer proceedings to itself, we have considered this appeal on the merits. Present — Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ.